department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b grant program c nominating organization d selection committee dear we have considered your request dated date for advance approval of your grant-making program under sec_4945 of the internal_revenue_code our records indicate that you have been recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called b you were established to nurture and promote artists and art forms to support innovation to encourage diversity to promote interdisciplinary collaboration among the arts and to demonstrate an impact on the community the purpose of your grant program is to identify and award artists who demonstrate the capacity to have an impact on their communities by working on innovative and interdisciplinary art initiatives the impact of these initiatives would include but not be restricted to developing social understanding improving environment enhancing education and encouraging wellness for communities the purpose will be to emphasize the notion that art is basic to the culture and well being of a community the number of annual grants will be determined by the quality of applications and the amount of your foundation’s funds available it is anticipated that you will provide nine to twelve grants within the next three years grants of at least dollar_figure for up to but not exceeding three years will be awarded across all artistic disciplines the eligible pool of grant recipients includes artists from across the entire united_states a key resource will be c which includes over art organizations practicing at these organizations are both master and emerging artists providing a large pool of potential nominations announcements of the grants will be published to a select group of artists whose work is recognized as having community impact through collaboration or whose work has the potential for achieving the defined purpose of the grant often the potential applicants will have completed a residency course of work or seminar for which they were vetted to ensure a minimum standard of excellence however there is no particular defined class or group of artists that the grants will be restricted to the residencies seminars and other programs reviewed by your foundation for potential applicants are non-discriminatory art forms supporting diversity and promoting interdisciplinary collaboration among the arts and demonstrating an impact on the community however you intend to restrict your invitations to applicants who have already demonstrated excellence in the arts by limiting potential applicants you will be better able to reduce administrative costs while utilizing your resources for actual grants in order to carry out your exempt_purpose of nurturing and promoting artists and announcements of the grants will be sent to c the home_office of c will be requested to send out your newsletter to all of its member organizations which will include information about the grants available through your foundation key persons who play the role of selecting nurturing and supporting artists at each organization will be requested to consider nominating or consider requesting an invitation for an artist who meets the criteria for receiving a grant from your foundation you will request applications and nominations throughout the year for each applicant the following criteria will be used for selection successful completion of a vetted residency program course of study or seminar demonstrated interdisciplinary collaboration or an innovative idea for collaboration demonstrated results from an artistic collaboration on community nomination from an individual or community organization that describes the work and results of that work and or potential that the artist’s work has for community impact applicants will be asked to respond to the mission of your foundation nurturing and promoting artists and art forms supporting innovation encouraging diversity promoting interdisciplinary collaboration among the arts and demonstrating an impact on the community in addition each applicant’s artistic vision will be evaluated on specificity inclusion of interdisciplinary and community values and innovation particular attention will be paid to the applicant’s sensitivity to the power that art has in effecting community impact toward positive change your board_of directors by majority vote will make the grantee selections after considering the recommendations from the grant committee of your foundation the current grant committee members are d all of these individuals have extensive experience in both performance of the arts as well as in administration of a program or institution currently the president and two board members artist administrators are on the selection committee to be eligible to serve on the committee a director must be an artist who has been or is presently involved in administration of an art program or organization devoted to the arts a committee member may be removed by a maj ority vote of your board_of directors whenever in its judgment the best interest of the corporation will be served thereby similarly your board_of directors may replace such committee members with other board members who are eligible to serve the board_of directors is required to be made up of at least two directors who are attorneys accountants or other professionals with expertise in fiduciary matters with at any time that the number of directors exceeds three at least two directors who are artists and have been or are presently involved in administration of art programs or organizations devoted to the arts no relatives of the members of the selection committee or of your officers and directors or substantial contributors are eligible for the grant award renewal of a grant depends on the following conditions the recipients must provide specific progress reports at least every quarter to your board_of directors reports will include action progress taken budget allocations and any changes to the original objectives of the project in the event that the initial grant is for a single year the recipient demonstrates specific results during the first year having successfully completed the project with a specific plan goal to extend the reach and impact of the project to additional communities inthe event the recipient has received a multiple year grant the recipient must have specific objectives for each of the two or three years and must have demonstrated progress toward those goals in addition to quarterly reports requested from grant recipients a conference call or interview will be held with applicants at the six-month point to determine progress toward objectives transformation of recipient’s approach thinking unanticipated barriers to completion and specific next steps in the plan for project completion grants will be awarded in three stages to ensure ongoing evaluation and objectives will be linked with the stages of the project to assist in monitoring if the recipients do not provide reports demonstrate an ongoing vision and dedication to their original proposals collaborate with other artists and community supports or show progress on stated objectives you will require that the grant money be returned to you and shall take all reasonable and necessary steps to recover such funds no further redistributions will be made by the foundation in that event you will maintain records including i ii ill iv the names and addresses of all grant recipients the purpose and amount of each grant the manner of selection of each successful grant applicant records showing the results achieved by individual artists sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney a you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
